DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 22, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishino (WO2016/024443; English equivalent US Pub. No. 2017/0239997 relied upon).
Regarding claim 1, Nishino teaches a pneumatic tire comprising a pair of circumferential main grooves 21 disposed on both sides of a tire equatorial plane in a tire lateral direction, the tire equatorial plane being interposed between the pair of circumferential main grooves, the pair of circumferential main grooves extending in a tire circumferential direction and oscillating in the tire lateral direction, a plurality of center lug grooves 41 (depicted as relatively wide) having both ends connected to the pair of circumferential main grooves, and center blocks defined by the center lug grooves and the pair of circumferential main grooves, the center lug grooves having bent portions at two positions, the center blocks comprising center narrow grooves 41 (depicted as relatively narrow) having both ends connected to the pair of circumferential main grooves, the center narrow grooves having bent portions at two positions, and the center lug grooves have a minor angle in a range of 50-90 degrees (paragraphs [0023]-[0042]; figures 2-3).
Regarding claim 5, Nishino teaches a specific embodiment with a minor angle within the claimed range (figures 2-3). 
Regarding claim 11, Nishino teaches that the center narrow groove and the center lug groove are approximately parallel between a connection portion and one of the bent portions (figures 2-3).

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Nishino (WO2016/024443; English equivalent US Pub. No. 2017/0239997 relied upon).
Regarding claim 6, Nishino does not specify that the narrow grooves have a varying depth, which suggests using a constant depth, such a configuration having Dc/Dr = 1. Accordingly, it would have been obvious to one of ordinary skill in the art to use a constant depth for the narrow grooves because such is the conventional configuration of a groove, having the predictable result of being a functional groove.
Regarding claim 7, Nishino teaches or suggests that the relationship between NL/EL is approximately 0.5 (figures 2-3). Accordingly, it would have been obvious to one of ordinary skill in the art to use an NL/EL relationship of 0.5 as being suggested by Nishino (see figures 2-3).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishino as applied to claim 1 above, and further in view of Maziarka (US Pat. No. D541,731) and/or Fujioka (US Pat. No. D669,423).
Regarding claim 3, Nishino teaches that the center blocks overlap in the circumferential direction (figure 3), but does not specifically disclose that the blocks having a relationship between overlapping region and block length RL/BL of from 10-40%. In similarly configured tire tread designs, Maziarka (figures 2 and 4) and Fujioka (figure 8) teach center blocks with lug grooves having two bent portions, and narrow grooves having two bent portions, wherein the center blocks overlap between 10-40% of the length of the center blocks. It would have been obvious to one of ordinary skill in the art to use an overlap for the center blocks as taught by Maziarka and/or Fujioka in the tire of Nishino as a known amount of overlap for center blocks with the predictable result of having a functional tire.
Claims 1-2, 5-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Washizuka (US Pub. No. 2015/0343848) in view of Maehara (US Pub. No. 2016/0221397) and Washizuka II (US Pub. No. 2013/0180638).
Regarding claim 1, Washizuka teaches a pneumatic tire comprising a pair of main circumferential grooves 4, the main circumferential grooves oscillating in the lateral direction, center blocks 19 defined by center lug grooves 15 and circumferential grooves 4, and the blocks comprise narrow grooves 29 having both ends connected to circumferential grooves, the center narrow grooves having bent portions at two portions (paragraphs [0012]-[0033]; figures 1-2). Washizuka does not disclose that the lug grooves are bent at two portions, or that the bent portions have a minor angle of from 50-90 degrees. Maehara teaches using lug grooves with two bent portions, as well as teaching an angle γ1 is preferably 60 to 80 degrees (paragraph [0292]; figures 6-7), and this angle is being depicted as equal to the angle of the bent portion of the narrow grooves and the lug grooves (figures 6-7). It would have been obvious to one of ordinary skill in the art to use bent lug grooves as taught by Maehara in the tire of Washizuka in order to increase the circumferential edges of the blocks, and thereby the wet traction of the blocks (see Washizuka II at paragraph [0051]).
Regarding claim 2, Washizuka teaches a specific embodiment where the center blocks have a maximum width of about 20% of the tread width (figure 1), suggesting values within the claimed 0.2 to 0.5 range.
Regarding claim 5, Washizuka teaches a specific embodiment with a minor angle within the claimed range (figures 1-2). 
Regarding claim 6, Washizuka teaches that the narrow groove 29 has a preferable depth of about 1-5 mm (paragraph [0034]) as well as teaching the preferable use of a thin groove sipe 30 (paragraph [0035]). Washizuka also teaches a specific embodiment where the thin groove sipe changes the depth of the thin groove (figure 3). Accordingly, this suggests less preferred configurations where the thin groove has a constant depth, such a configuration having a Dc/Dr = 1. “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” MPEP at 2123.  
Regarding claim 7, Washizuka teaches a specific embodiment where NL/EL falls within the claimed range (figures 1-2).
Regarding claim 8, Washizuka teaches a specific embodiment with a shallow bottom portion 26 (paragraph [0025]) having a width relationship SW/BW falling within the claimed range (figures 1-2).
Regarding claim 9, Washizuka does not specifically disclose the depth of the shallow bottom portion. Maehara teaches that the tie bar has a height of preferably 1/3 to ½ of the depth of the lateral groove (paragraph [0248]), resulting in a depth range of 0.5 to 0.67, overlapping the claimed range. It would have been obvious to one of ordinary skill in the art to use a depth of a shallow bottom portion of a lug groove as taught by Maehara in the tire of Washizuka because the shallow bottom of Washizuka must necessarily have a depth, and one would look to similarly configured tires with explicitly disclosed depths in order to figure out what such an appropriate depth is.
Regarding claim 11, Washizuka teaches that the narrow groove and the lug groove are approximately parallel between a connection portion and one of the bent portions (figures 1-2).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishino or Washizuka in view of Maehara and Washizuka II as applied to claim 1 above, and further in view of Aoki (JP06-227211; machine translation attached).
Regarding claim 10, as set out above, Nishino and Washizuka (combined) teach that the bent portions are provided in the lug groove at two portions, but do not specifically disclose that the bent portions are provided in the narrow groove at four portions. In a similarly configured tire, Aoki teaches using narrow grooves having four bent portions (figure 3). It would have been obvious to one of ordinary skill in the art to provide narrow grooves with four bent portions as taught by Aoki in the tire of Nishino or Washizuka (combined) as a known alternative configuration of narrow grooves with the predictable result of having functional narrow grooves in a tire.

Allowable Subject Matter
Claims 12 and 14-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art is taken to be Nishino. Regarding claims 12 and 14-20, although Nishino can be modified to teach the feature of claim 12 (see rejection of claim 3 above), Nishino does not teach the feature of claim 2 on which it depends, that the center blocks have a maximum width compared to the tread width BW/TW of from 0.2 to 0.5, and there is no teaching, suggestion, or motivation in the prior art to modify Nishino in such a manner. Further, although claim 2 has been rejected over Washizuka in view of Maehara and Washizuka II, such a combination does not teach the feature of claim 12 that the center blocks overlapping an amount RL/BL of from 0.1 to 0.4, and there is no teaching, suggestion, or motivation in the prior art to make such a modification. Accordingly, claim 12 is considered to include allowable subject matter because, in addition to the other claimed limitations, the center blocks have a maximum width BW in the tire lateral direction with respect to a developed tread width TW in a range of 0.2 ≤ BW/TW ≤ 0.5 AND the center blocks comprise overlapping regions where the overlapping regions have a length RL in the circumferential direction with respect to a length BL of the center blocks in the circumferential direction in a range of 0.1 ≤ RL/BL ≤ 0.4. Claims 14-20 are considered to include allowable subject matter because they depend upon claim 12.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 4, now amended into claim 1, under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Nishino, as well as Washizuka in view of Maehara and Washizuka II.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	July 2, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749